Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 1 of 26

LEE LITIGATION GROUP, PLLC
C.K. Lee (CL4086)

Anne Seeling (AS3976)

30 East 39th Street, Second Floor
New York, NY 10016

Tel.: 212-465-1188

Fax: 212-465-1181

Atl'orneys for Plai)/)ll`jjf and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JUAN RAFAEL MARTEN,
on behalf of himself and others similarly situated,
Plaintiff, Case No.:
CLASS ACTION COMPLAINT
V. JURY TRIAL DEMANDED

STARBUCKS CORPORATION,

Defendant.

 

PlaintiffJUAN RAFAEL MARTEN (herein “Plaintiff l\/IARTEN” or “Plaintiff’), individually and
on behalf of all other persons similarly situated, by his undersigned attorneys, pursuant to this
Class Action Complaint against the Defendant, STARBUCKS CORPORATION (“Defendant” or
“Starbucks”), alleges the following:

NATURE OF THE ACTION

l. This is a consumer protection action seeking redress for, and a stop to, Defendant’s
unfair and deceptive practice of advertising and marketing its Starbucks White Chocolate
Doubleshot Energy Drink (herein the “Product”). See EXHIBIT A.

2. The Product is advertised and sold to mislead consumers into believing that drink

contains white chocolate, When it in fact does not. See EXHIBIT B. Accordingly, the Product

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 2 of 26

violates New York State laws with the same scope as the Federal Food Drug & Cosmetic Act
(“FDCA”). Consumers are misled as to the content of the Product and the Product is misbranded.

3. Plaintiff and Class members viewed Defendant’s misleading label, and reasonably
relied in substantial part on the representation that it contains real white chocolate. Plaintiff and
Class members were thereby deceived into purchasing a more inferior product than they had
bargained for.

4. Upon information and belief, Defendant continues to sell the misbranded Product.

5. Plaintiff brings this proposed consumer class action on behalf of himself and all
other persons who, from the applicable limitations period up to and including the present (the
“Class Period”), purchased the Product for consumption and not resale.

6. Defendant markets the Product in a way that is deceptive to consumers under
consumer protection laws ofNew York, the other 49 states, and the District of Columbia.

7. Defendant violates statutes enacted in each of the fifty states and the District of
Columbia that are designed to protect consumers against unfair, deceptive, fraudulent,
unconscionable trade and business practices, and false advertising These statutes are:

1 ) Alabama Deceptive Trade Practices Act, Ala. Statues Ann. §§ 8-l9-l, et Seq.,'

2) Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471,
et seq. ,'

3 ) Arizona Consumer Fraud Act, Arizona Revised Statutes, §§ 44-1521, et seq.,'

4) Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et seq.,'

5) California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq., and

California's Unfair Competition Law, Cal. Bus. & Prof Code § 17200, et seq.,'

6) Colorado Consumer Protection Act, Colo. Rev. Stat. § 6 - l-lOl, et seq.;

7) Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-1 lOa, et seq.;

8) Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et seq.;

9) District of Columbia Consumer Protection Procedures Act, D.C. Code § 28 3901, et
seq.,'

1 O) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. § 501 .201, et seq.,'

1 ]) Georgia Fair Business Practices Act, § lO-l-3 90 et seq.,'

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 3 of 26

]2) Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues § 480 1, et Seq.,
and Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statutes §
48lA-l, et seq.,'

]3) Idaho Consumer Protection Act, ldaho Code § 48-601, et seq.;

14) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et

seq.,'

15) Indiana Deceptive Consumer Sales Act, Indiana Code Ann. §§ 24-5-0.5-0.1, el seq.,'

] 6) lowa Consumer Fraud Act, lowa Code §§ 714.16, et seq.,'

17) Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, el seq.,'

]8) Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et seq., and the
Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann §§ 365.020, et seq.;

]9) Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann.
§ § 51:1401, elseq.,'

20) Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq,, and Maine
Uniform Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et seq.,

2]) l\/Iaryland Consumer Protection Act, Md. Com. Law Code § 13-101, et seq.,'

22) Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws ch. 93A;

23) Michigan Consumer Protection Act, § § 445.901, et seq.,'

24) Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, el seq.,' and
Minnesota Unifonn Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et seq.,'

25) Mississippi Consumer Protection Act, Miss. Code Ann. §§ 75-24-1, el seq.,'

26) Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.,'

27) Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code §30-14-
lOl, et seq.;

28) Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601, et seq., and the
Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, er seq.,'

29) Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et seq. ,'

3 O) New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:l, el seq. ,'

31) New Jersey Consumer Fraud Act, N.J. Stat. Alm. §§ 56:8 ], er Seq.,‘

32) New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57 12 ], et Seq.,'

33 ) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law §§ 349, et seq.;

34) North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et seq.,'

3 5 ) North Carolina Unfair and Deceptive Trade Practices Act, North Carolina General
Statutes §§ 75-1, et seq.,'

3 6) Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann. §§ 4165.01. et seq.,'

3 7) Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et seq.;

38) Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.,'

39) Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Penn. Stat.
Ann. § § 201-1, et seq.,'

40) Rhode lsland Unfair Tracle Practices And Consumer Protection Act, R.l. Gen. Laws §
6-13.1-1, et seq.,'

41 ) South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, er seq._;

42) South Dakota's Deceptive Trade Practices and Consumer Protection Law, S.D.
Codifled Laws §§ 37 24 1, et seq.,'

43) Tennessee Trade Practices Act, Tennessee Code Annotated §§ 47-25-101, et seq.;

44) Texas Stat. Ann. §§ 17.41, et seq., Texas Deceptive Trade Practices Act, et seq.,'

bd

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 4 of 26

45) Utah Unfair Practices Act, Utah Code Ann. §§ 13-5-1, et seq.,'

46) Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, § 2451, el seq.;

47) Virginia Consumer Protection Act, Virginia Code Ann. §§59.1-196, er seq.;

48) Washington Consumer Fraud Act, Wash. Rev, Code § 19.86.010, et seq.,'

49) West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-
101, el seq.,'

5 0) Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100. 18, et seq.;

5]) Wyoming Consumer Protection Act, Wyoming Stat. Ann. §§40-12-101, et seq.

JURISDICTION AND VENUE

8. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because
this is a class action, as defined by 28 U.S.C § 1332(d)(1)(B), in which a member of the putative
Class is a citizen of a different state than Defendant, and the amount in controversy exceeds the
sum or value of $5,000,000, excluding interest and costs. See 28 U.S.C. § l332(d)(2).

9. Altematively, the Court has jurisdiction over all claims alleged herein pursuant to
28 U.S.C § 1332 because the matter in controversy exceeds the sum or value of $75,000 and is
between citizens of different states.

10. Furthermore, this court has personal jurisdiction over Defendant because its
Product are advertised, marketed, distributed, and sold throughout New York State. Defendant
engages in the wrongdoing alleged in this Complaint throughout the United States, including New
York State. Defendant is authorized to do business in New York State, and Defendant has
sufficient minimum contacts with New York and/or otherwise has intentionally availed itself of
the markets in New York State, rendering the exercise of jurisdiction by the Court permissible
under traditional notions of fair play and substantial justice. Moreover, Defendant engages in
substantial and not isolated activity within New York State.

11. Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (b), because a
substantial part of the events giving rise to Plaintist claims occurred in this District, and

Defendant is subject to personal jurisdiction in this District.

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 5 of 26

PARTIES
Plaintiff

12. Plaintiff l\/IARTEN is, and at all times relevant hereto has been, a citizen of New
York and a resident of New York County. On July 6, 2018, Plaintiff MARTEN purchased a 12-
pack of Starbucks White Chocolate Doubleshot Energy Drink from ainazon for $27.00.

13. Plaintiff MARTEN purchased the Product relying on Defendant’s representations
on the Product packaging As a result of Defendant’s deceptive conduct as alleged herein, Plaintiff
MARTEN was injured When he paid money for a beverage that did not deliver the qualities it
promised and misled him as to its contents. The Product is labeled as being a “White Cliocolate”
Product, but in fact it contains inferior confectionary ingredients that are not white chocolate at all.
He would not have been willing to pay the sum he paid had he known it was mislabeled. Defendant
delivered a Product with significantly less value than was warranted by its representations, thereby
depriving him of the benefit of his bargain and injuring him in an amount up to the purchase price.
Damages can be calculated through expert testimony at trial. Fuither, should Plaintiff MARTEN
encounter the Product in the future, he could not rely on the truthfulness of the packaging, Without
corrective changes to the packaging and the advertising of the Product.

Defendant

14. Defendant Starbucks is a corporation organized under the laws of Washington With
its headquarters at 2401 Utah Avenue S, Suite 800, Seattle, WA 98134. Defendant’s agent and
address for service of process is at Corporation Service Company, 300 Deschutes Way SW Ste
304, Tumwater, WA 98501.

15. Defendant develops and markets Products throughout the United States. The

Products are available at numerous retail and online outlets.

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 6 of 26

16. The advertising for the Product, relied upon by Plaintiff, is approved by Defendant
and its agents, and is disseminated by Defendant and its agents through advertising containing the
misrepresentations alleged herein. The advertising for the Product is designed to encourage
consumers to purchase the Product, and misleads the reasonable consumer, i.e. Plaintiff and the
Class. Defendant owns, manufactures and distributes the Product, and/or authorizes the unlawful,

fraudulent, unfair, misleading and/or deceptive labeling and advertising for the Product.

FACTUAL ALLEGATIONS
Defendant’s Product Does Not Contain Real White Chocolate

17. “White chocolate” signifies only one thing: a confection that contains cocoa butter,
dairy ingredients, and a sweetener.l For more than two decades, U.S. regulations have only
permitted the sale of “white chocolate” with these ingredients, including at least 20% cocoa butter
by weight. For more than a decade, Canadian2 and European3 regulators have identically only
permitted food to be called “white chocolate” if it has at least 20% cocoa butter. lf a confection
does not have cocoa butter, it is not white chocolate.

The FDA defines white chocolate as follows:

(a) Description. (1) White chocolate is the solid or seiniplastic food prepared by
intimately mixing and grinding cacao fat with one or more of the optional dairy
ingredients specified in paragraph (b)(2) of this section and one or more optional
nutritive carbohydrate sweeteners and may contain one or more of the other
optional ingredients specified in paragraph (b) of this section. White chocolate shall
be free of coloring material.

(2) White chocolate contains not less than 20 percent by weight of cacao fat . . . .

 

' White chocolate may also include other ingredients such flavorings or an emulsifier to hold it together. White
chocolate does not include the non-fat solids of cacao beans.

2 C.R.C., c. 870, Section B.O4.009(a)(i).

3 Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa and
chocolate products intended for human consuinption, Annex l, A(6).

6

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 7 of 26

21 CFR§163.124.

18. Real White chocolate’s flavor is partially imparted by cocoa butter and cacao fat.
The imitation white chocolate in the Product does not have cocoa butter as required, and instead
has other cheap confectionary ingredients to imitate the taste of white chocolate. See EXHIBIT
B.

Federal Law Prohibits Misbranded Foods Such as Defendant’s Product

19. All Federal law, agency regulation, and state law identically prohibit Defendant’s
misleading labeling practices.

20. Under the FDCA, 21 U.S.C. § 343(0), a food shall be deemed to be misbranded
“[i]f it is an imitation of another food, unless its label bears, in type of uniform size and
prominence, the word “imitation” and, immediately thereafter, the name of the food imitated.” The
Product is misbranded regardless of whether or not Defendant intended to mislead consumers:
“FDA advises that the term “misleading” does not require any clear implication regarding intent.”
58 FR 64123, 64128.

State Laws Mirror and Incorporate Federal Law and FDA Regulations

21. Food labeling laws and regulations of the fifty states and the District of Columbia
impose requirements which mirror and incorporate federal law.

22. New York State law broadly prohibits the misbranding of food in language identical
to that found in regulations promulgated pursuant to the FDCA § 403, 21 U.S.C. 343. Under New
York Agm. Law § 201, the law specifically provides that “[fjood shall be deemed to be misbranded
...If it is an imitation of another food, unless its label bears the word “imitation” and immediately
thereafter the name of the food imitath in type of uniform size and equal prominence, followed

by a statement showing the constituents thereof.”

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 8 of 26

23. Couits have noted the incorporation of FDA regulations into New York law in
evaluating claims brought under NY GBL § 349. See Ackerman v. Coca-Cola Co., No. CV-O9-
0395 (JG) (RML), 2010 U.S. Dist. LEXIS 73156, at *13 (E.D.N.Y. July 21, 2010) (“New York's
Agriculture and Marketing law similarly provides in relevant part that food shall be deemed
misbranded ‘[i]f its labeling is false or misleading in any paiticular, and incorporates the FDCA's
labeling provisions.”); [zqui`erdo v. Mona'elez lizt'l, Inc., No. 16-cv-04697 (CM), 2016 U.S. Dist.
LEXIS 149795, at *11 (S.D.N.Y. Oct. 26, 2016) (“Here [in a slack-fill case brought under NY
GBL § 349], New York law expressly incorporates the standard imposed by the FDCA.”); N. Am.
Oli've Oi`l Ass’n v. Kangadi's Fooa' Inc., 962 F. Supp. 2d 514, 519 (S.D.N.Y. 2013) (evaluating
claims under New York Gen. Bus. Law §§ 349 and 350 and finding that “New York law deems
any product or label that fails to conform to [New York Agm. Law] definitions ‘adulterated’ or
‘misbranded,’ and thus unlawful.”).

24. New York Agm. Law § 201 specifically provides that “[f]ood shall be deemed to
be misbranded If it is an imitation of another food, unless its label bears the word “imitation”
and immediately thereafter the name of the food imitated in type of uniform size and equal
prominence, followed by a statement showing the constituents thereof.” Moreover, Pait 259.1 of
Title 1 of the New York Codes, Rules and Regulations of the State of New York (1 NYCRR §
259.1), incorporates by reference the regulatory requirements for food labeling under the FDCA:

F or the purpose of the enforcement of article 17 of the Agriculture and Markets

Law, and except where in conflict with the statutes of this State or with rules and

regulations promulgated by the commissioner, the commissioner hereby adopts the

current regulations as they appear in title 21 of the Code of F ederal Regulations

(revised as of April 1, 2013) in the area of food packaging and labeling as

follows: (2) Pait 100 of title 21 of the Code ofFederal Regulali`ons [21 C.F.R.

100 et seq.], containing Federal definitions and standards for food packaging and
labeling General at pages 5-10.

i NYCRR § 259.1(3)(2).

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 9 of 26

Defendant’s Misleading Packaging Practices Would Deceive, be Material to,
and be Relied Upon By, a Reasonable Consumer

25. Defendant’s misleading packaging practices were material to, and were relied upon,
by Plaintiff and the Class. These practices would also be material to, and be relied upon by, a
reasonable consumer, since reasonable consumers naturally attach considerable importance to the
quality of the product they believe they are receiving

26. FDA rules concerning white chocolate are not obscure regulations of no concern to
anyone but the regulators. On the contrary, consumers rely on these regulations to assure that they
are purchasing what they are led to believe they are purchasing Since white chocolate does not
contain the cacao solids that impart chocolate With its flavor and which consumers normally
associate with chocolate, consumers rely on the FDA to assure that white chocolate more closely
resembles what they know as chocolate.

27. Plaintiff and the Class did not know, and had no reason to know, that the Product
did not contain real white chocolate. Had Plaintiff and Class members known Defendant’s Product
did not contain real white chocolate, they would not have bought the Product.

28. Defendant’s Product labeling as alleged herein is deceptive and misleading and was
designed to increase sales of the Product. Defendant’s misrepresentations are part of its systematic

Product labeling and packaging practices.

Plaintiff and the Class Were Injured as a Result of Defendant’s Misrepresentations
29. As shown above, the presence of cocoa butter is much of what gives white

chocolate its value in the eyes of reasonable consumers.
30. Plaintiff and Class members were thus injured when they paid the full price of the

Product and received an inferior Product than what was represented to them by Defendant

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 10 of 26

31. Plaintiff was thus deprived of the benefit of their bargains, injured in an amount up

to the purchase price, to be determined by expert testimony at trial.

Plaintiff Has Reason to Believe Defendant Has an Intent to Mislead
32. There is reason to believe that Starbucks has an intent to mislead and deceive its

consumers to boost the sales of, and cut cost on, its White Chocolate Doubleshot Energy Drink
Product.

33. Defendant’s other products (White Chocolate Creme Frappuccino, Iced White
Chocolate Mocha, and Toasted, White Chocolate Frappuccino), actually contain cocoa butter. See
EXHIBIT C. The other white chocolate products prove that the Starbucks actually knows the
qualities and ingredients that make up real white chocolate.

CLASS ACTION ALLEGATIONS

34. Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
of Civil Procedure on behalf of the following Class:

All persons or entities in the United States who made retail
purchases of Product during the applicable limitations period, and/or

such subclasses as the Court may deem appropriate (“the
Nationwide Class”).4

ln the altemative, Plaintiff seeks to represent a Class consisting of:

All persons or entities who made retail purchases of the Product in
New York during the applicable limitations period, and/or such

 

4 See Fitzhenry-Russell v. Dr. Pepper Snapple Grp., No. l7-cv-00564 NC, 2017 U.S. Dist. LEXIS 155654, at *15
(N.D. Cal. Sep. 22, 2017) (“Yet the Supreme Court did not extend its reasoning to bar the nonresident plaintiffs'
claims here, and Bristol-Myers is meaningfully distinguishable based on that case concerning a mass tort action, in
which each plaintiff was a named plaintiff”);ln re Chinese-Manufactured Drywall Prods. Liab. Litig., No. 09-2047,
2017 U.S. Dist. LEXIS 197612, at *52-53 (E.D. La. Nov. 28, 2017) (“it is clear and beyond dispute that Congress
has constitutional authority to shape federal court's jurisdiction beyond state lines to encompass nonresident paities’
and interpreting Bristol-l\/leyers as barring nationwide class actions where jurisdiction over defendant is specific
“would require plaintiffs to file fifty separate class actions in fifty or more separate district courts across the United
States _ in clear violation of congressional efforts at efficiency in the federal courts.”); Hoiton v. USAA Cas. Ins.
Co., 266 F.R.D. 360, 364 (D. Ariz. 2009) (“Objectors argue that this Court lacks jurisdiction to certify a nationwide
class. This argument is frivolous A federal court applying Rule 23 of the Federal Rules of Civil Procedure may
certify a nationwide class if the requirements for certification are satisfied.”).

10

7

Case 1:18-cv-09201-.]GK Document 1 Filed 10/0_8/18 Page 11 of 26

subclasses as the Court may deem appropriate (“the New York
Class”).

35. The proposed Classes exclude current and former officers and directors of
Defendant, members of the immediate families of the officers and directors of Defendant,
Defendant’s legal representatives, heirs, successors, assigns, any entity in which it has or has had
a controlling interest, and the judicial officer to whom this lawsuit is assigned

36. Plaintiff reserves the right to revise the Class definition based on facts learned in
the course of litigating this matter.

37. This action is proper for Class treatment under Rules 23(b)(1)(B) and 23(b)(3) of
the Federal Rules of Civil Procedure. While the exact number and identities of other Class
members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are
millions of Class members. Thus, the Class members are so numerous that individual joinder of
all Class members is impracticable

38. Common questions of law and fact arise from Defendant’s conduct described
herein. Such questions are common to all Class members and predominate over any questions

affecting individual Class members. These include:

i. Whether Defendant labeled, packaged, marketed, advertised and/or sold
the Product to Plaintiff and Class members, using false, misleading and/or
deceptive packaging and labeling;

ii. Whether Defendant’s actions constitute violations of the consumer
protection laws of New York, and the other states;

iii. Whether Defendant omitted and/or misrepresented material facts in
connection with the labeling, ingredients, marketing, advertising and/or

sale of Products;

ll

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 12 of 26

iv. Whether Defendant’s labeling, packaging marketing, advertising and/or
selling of the Product constituted unfair, unlawful or fraudulent practices;
v. Whether, and to what extent, injunctive relief should be imposed on
Defendant to prevent such conduct in the future;
vi. Whether the members of the Classes have sustained damages as a result of
Defendant’s wrongful conduct;
vii. The appropriate measure of damages and/or other relief; and
viii. Whether Defendant should be enjoined from continuing their unlawful

practices.

39. Plaintiff"s claims are typical of those of the Class members because Plaintiff and
the other Class members sustained damages arising out of the same wrongful conduct, as detailed
herein. Plaintiff and Class members purchased Defendant’s Product and sustained similar injuries
arising out of Defendant’s conduct in violation of Federal and New York state law. Defendant’s
unlawful, unfair, and fraudulent actions concern the same business practices described herein
irrespective of where they occurred or were experienced The injuries of the Classes were caused
directly by Defendant’s unfair and deceptive practices In addition, the factual underpinning of
Defendant’s misconduct is common to all Class members and represents a common thread of
misconduct resulting in injury to all Class rnembers. Plaintiff s claims arise from the same
practices and course of conduct that give rise to the claims of Class members and are based on the
same legal theories.

40. Plaintiff will fairly and adequately represent and pursue the interests of the Classes.
Plaintiff understands the nature of his claims herein, has no disqualifying conditions, and will
vigorously represent the interests of the Class members. Neither Plaintiff nor Plaintiffs counsel

have any interests that conflict with or are antagonistic to the interests of the Class members.

12

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 13 of 26

41. Plaintiff has retained highly competent and experienced class action attorneys to
represent his interests and those of the Class members. Plaintiff and Plaintiff’s counsel have the
necessary financial resources to adequately and vigorously litigate this class action. Plaintiff and
counsel are aware of their fiduciary responsibilities to the Class members and will diligently
discharge those duties by vigorously seeking the maximum possible recovery for them.

42. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. The damages suffered by any individual Class member are too
small to make it economically feasible for an individual Class member to prosecute a separate
action, and it is desirable for judicial efficiency to concentrate the litigation of the claims in this
forum. Furthermore, the adjudication of this controversy through a class action will avoid the
potentially inconsistent and conflicting adjudications of the claims asserted herein. There will be
no difficulty in the management of this action as a class action.

43. The prerequisites to maintaining a class action for injunctive relief or equitable
relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refuses to act on grounds
generally applicable to the Classes, thereby making appropriate final injunctive or equitable relief
with respect to the Classes as a whole.

44. The prerequisites to maintaining a class action for injunctive relief or equitable
relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Classes
predominate over any questions affecting only individual members, and a class action is superior
to other available methods for fairly and efficiently adjudicating the controversy.

45. The prosecution of separate actions by members of the Classes would create a risk

of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 14 of 26

Additionally, individual actions may be dispositive of the interest of all members of the Classes,
although certain Class members are not parties to such actions.

46. Defendant’s conduct is generally applicable to the Classes as a whole and Plaintiff
seeks, inter alia, equitable remedies with respect to the Classes as a whole. As such, Defendant’s
systematic policies and practices make declaratory relief with respect to the Classes as a whole
appropriate

CAUSES OF ACTION
COUNT I

INJUNCTION FOR VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 349
(DECEPTIVE AND UNFAIR TRADE PRACTICES ACT)

(brought on behalf of the Nationwide Class, in conjunction With the substantively similar
consumer protection laws of other states and the District of Columbia to the extent New
York consumer protection laws are inapplicable to out-of-state Class members, or, in the
alternative, on behalf of the New York Class)

47. Plaintiffrealleges and incorporates herein by reference the allegations contained in
all preceding paragraphs, and further alleges as follows:

48. Plaintiff brings these claims on behalf of himself and the other members of the
Class for an injunction for violations of New York’s Deceptive Acts or Practices Law (“NY GBL
§ 349”).

49. Altematively, should the Court not certify Plaintiffs proposed Nationwide Class,
Plaintiff brings this claim individually and on behalf of the members of the New York Class for
an injunction for violations of New York’s Deceptive Acts or Practices Law (“NY GBL § 349”).

50. NY GBL § 349 provides that “deceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state are . . . unlawful.”

14

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 15 of 26

51. Under the NY GBL § 349, it is not necessary to prove justifiable reliance (“To the
extent that the Appellate Division order imposed a reliance requirement on General Business Law
[§] 349 ... claims, it was error. Justifiable reliance by the plaintiffs is not an element of the statutory
claim.” Koch v. Acker, Me)'rall & Cona'z'l Co., 18 N.Y.3d 940, 941 (N.Y. App. Div. 2012) (internal
citations omitted)).

52. Any person who has been injured by reason of any violation of the NY GBL § 349
may bring an action in their own name to enjoin such unlawful act or practice, an action to recover
their actual damages or fifty dollars, whichever is greater, or both such actions. The court may, in
its discretion, increase the award of damages to an amount not to exceed three times the actual
damages up to one thousand dollars, if the court finds the Defendant willfully or knowingly
violated this section. The court may award reasonable attorney's fees to a prevailing plaintiff.

53. The practices employed by Defendant, whereby it advertises, promotes, and

markets its Product “White Chocolate”, is unfair, deceptive, misleading and in violation of the

NY GBL § 349.
54. The foregoing deceptive acts and practices were directed at consumers.
55. Defendant should be enjoined from representing the Product as “White Chocolate”

on the Product labels pursuant to NY GBL § 349.
5 6. Plaintiff, orr behalf of himself and all others similarly situated, respectfully demands
a judgment enjoining Defendant’s conduct, awarding costs of this proceeding and attorneys’ fees,

as provided by NY GBL § 349, and such other relief as this Court deems just and proper.

15

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 16 of 26

COUNT II

DAMAGES FOR VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 349
(DECEPTIVE AND UNFAIR TRADE PRACTICES ACT)

(brought on behalf of the Nationwide Class, in conjunction with the substantively similar
consumer protection laws of other states and the District of Columbia to the extent New
York consumer protection laws are inapplicable to out-of-state Class members, or, in the
alternative, on behalf of the New York Class)

57. Plaintiffrealleges and incorporates herein by reference the allegations contained in
all preceding paragraphs, and further alleges as follows:

58. Plaintiff brings these claims on behalf of himself and other members of the
Nationwide Class for Defendant’s violations of NY GBL § 349.

59. Alternatively, should the Court not certify Plaintiff’ s proposed Nationwide Class,
Plaintiff brings this claim individually and on behalf of the other members of the New York Class
for Defendant’s violations of NY GBL § 349.

60. Defendant’s business act and practices and/or omissions as alleged herein constitute
deceptive acts or practices under NY GBL § 349, which were enacted to protect the consuming
public from those who engage in unconscionable deceptive, and unfair acts or practices in the
conduct of any business, trade, or commerce

61. Defendant’s Practices described throughout this Complaint, were specifically
directed to consumers and violate the NY GBL § 349 for, inter alia, the following reasons:

a. Defendant misrepresents or misleadingly advertises that the Product is
made of “White Chocolate” with an intent to cause Plaintiff and Class members to

believe that it is not an imitation product in comparison to competitors;

16

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 17 of 26

b. Defendant caused Plaintiff and Class members to suffer a probability of
confusion and a misunderstanding of legal rights, obligations and/or remedies by
and through their conduct;

c. Defendant made material representations and statements of fact to Plaintiff
and Class members that resulted in them reasonably believing the represented or
suggested state of affairs to be other than what they actually were

62. The practices employed by Defendant, whereby Defendant advertises, pi'omotes,
and markets its Product as a “White Chocolate” Product is unfair, deceptive, and misleading, and
in violation of NY GBL § 349.

63. Under the circumstances Defendant’s conduct in employing these unfair and
deceptive trade practices is malicious, willful, wanton and outrageous such as to shock the
conscience of the community and warrant the imposition of punitive damages

64. Defendant’s actions impact the public interest because Plaintiff was injured in
exactly the same way as millions of others purchasing the Product as a result of and Defendant’s
generalized course of deception.

65. The foregoing deceptive acts and practices are directed at consumers

66. The foregoing deceptive acts and practices proximately caused Plaintiff and Class
members to suffer actual damages in the form of, inter alia, monies spent to purchase the Product.
Plaintiff and Class members are entitled to recover compensatory damages, statutory darnages,
punitive damages, attorneys' fees and costs, and any other relief the Court deems appropriate

Damages can be calculated through expert testimony at trial.

17

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 18 of 26

COUNT III

DAMAGES FOR VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 350
(FALSE ADVERTISING LAW)

(brought on behalf of the Nationwide Class, in conjunction with the substantively similar

consumer protection laws of other states and the District of Columbia to the extent New

York consumer protection laws are inapplicable to out-of-state Class members, or, in the
alternative, on behalf of the New York Class)

67. Plaintiff realleges and incorporates by reference the allegations contained in all
preceding paragraphs and further alleges as follows:

68. Plaintiff brings this claim individually, as well as on behalf of members of the
Nationwide Class, for violations of NY GBL § 350.

69. Alternatively, should the Court not certify Plaintiff s proposed Nationwide Class,
Plaintiff brings this claim individually and on behalf of the members of the New York Class for
violations of NY GBL § 350.

70. Defendant has been and/or is engaged in the “conduct of business, trade or
commerce” within the meaning of N.Y. Gen. Bus Law § 350.

71. New York Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in the conduct
of any business, trade or commerce.” False advertising includes “advertising, including labeling
of a commodity if such advertising is misleading in a material respect,” taking into account the
extent to which the advertising fails to reveal facts material in light of representations [made]
with respect to the commodity ...” N.Y. Gen. Bus. Law § 350-a(l).

72. Defendant caused to be disseminated throughout New York and the United States,

through advertising marketing and other publications, statements that were untrue and/or

misleading

18

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 19 of 26

73. Defendant’s affirmative misrepresentations or deceptions of the Product being
“White Chocolate” is material and substantially uniform in content, presentation, and impact upon
consumers at large Consumers purchasing the Product were, and continue to be, exposed to
Defendant’s material deceptions.

74. Defendant has violated N.Y. Gen. Bus. Law § 350 because its labeling of the
Product as a “White Chocolate” Product is material and likely to deceive a reasonable consumer.

75. Plaintiff and Class members have suffered an injury, including the loss of money
or property, as a result of Defendant’s false and misleading advertising

76. Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff and Class members seek
monetary damages (including actual damages and minimum, punitive, or treble and/or statutory
damages pursuant to GBL § 350-a(1)), injunctive relief, restitution and disgorgement of all monies

obtained by means of Defendant’s unlawful conduct, interest, and attorneys' fees and costs

COUNT IV

COMMON LAW FRAUD
(brought on behalf of the Nationwide Class, in conjunction with the substantively similar
common law of other states and the District of Columbia to the extent New York common
law is inapplicable to out-of-state Class members, or, in the alternative, on behalf of the
New York Class)
77. Plaintiff realleges and incorporates herein by reference the allegations contained in
all preceding paragraphs and further alleges as follows:

78. Defendant intentionally makes materially false and misleading representations

regarding the nature of the Product.

19

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 20 of 26

79. Plaintiff and Class members reasonably relied on Defendant’s false and misleading
representations They did not know, and had no reason to know, that the Product is not made of
real white chocolate They would not have purchased the Product had they known the truth.

80. Defendant knew and intended that Plaintiff and the Class members would rely on

its misrepresentations

81. Plaintiff and Class members have been injured as a result of Defendant’s fraudulent
conduct.
82. Defendant is liable to Plaintiff and Class members for damages sustained as a result

of Defendant’s fraud.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated, seek

judgment against Defendant, as follows:

a. An Order that this action be maintained as a class action, appointing Plaintiff as
representative of the Nationwide Class or, in the alternative, the New York Class;

b. An Order appointing the undersigned attorney as Class Counsel in this action;

c. Restitution and disgorgement of all amounts obtained by Defendant as a result of its
misconduct, together with interest thereon from the date of payment, to the victims of
such violations;

d. All recoverable compensatory and other damages sustained by Plaintiff and Class
members;

e. Actual and/or statutory damages for injuries suffered by Plaintiff and Class members
in the maximum amount permitted by applicable law;

f. An order (i) requiring Defendant to immediately cease their wrongful conduct as set

20

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 21 of 26

forth in this Complaint; (ii) ordering Defendant to engage in a corrective advertising

campaign; and (iii) requiring Defendant to reimburse Plaintiff and all Class members

up to the amounts paid for the Product;

g. Statutory pre-judgment and post-judgment interest on any amounts;

h. Payinent of reasonable attorneys’ fees and costs; and

i. Such other relief as the Court may deem just and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the F ederal Rules of Civil Procedure, Plaintiff, on behalf of

themselves and all others similarly situated7 demand a trial by jury on all questions of fact raised

by the Complaint.

Dated: October 8, 2018

Respectfully submitted,

By: /s/ C.K. Lee
C.K. Lee, Esq.

LEE LITIGATION GROUP, PLLC
C.K. Lee (CL4086)

Anne Seelig (AS3976)

30 East 39th Street, Second Floor
New York, NY 10016

Tel.: 212-465-1188

Fax: 212-465-1181

Allorneysfor Plaintiffand the Class

21

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 22 of 26

EXHIBIT A

 

iii/mrs chic,or.ra-L

L" 1'\','.'131"$£§";¢1 ~*\lu_mqwnrj

 

marrero

§ ENERG¥

 

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 23 of 26

EXHIBIT B

insrrnirurs; srARBucKs@_corrrE rwAr;ER, corFr-;E),\
ratnuctn-rirr rirut sam Mrirt* stream Miiror)r)rrrilrr.
narrrzcrsr,ririrrrwr, \NATURALAND ARriFrcrirL Friwiirrs, _
rrrruiosr err max arrrSErrG\Rour mirror rNi)srrrrr,
SUDIUM As»coRBArE, GUARAM_\(PAL)LL|NIACUPANA) SEED
WRACL earnest cuM, NrAcerir/rrnr, s\ucRALOSE,
issuer iran iererr er tR_rc)rrcrLiM PHasPrrirrE,
'Ci'~\t€'R.Prrrlirzrrrrrr1 PY-Rrrioxlrir£ HrDRocHrrrRrirE rvlTAMlN 351
reiBr)Frier, wrile ii PAerrATE, vrriirmrr rra

K D Di$lmriurro sr unum manor currie
miami Purcrrrstnr rosa

 

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 24 of 26

EXHIBIT C

COFFEE TEA MENU COFFEEHOUSE SOC|AL lMPACT STARBUCKS

 

White Chocolate Créme Frappuccino® Blended Creme

A smooth blend of white chocolate sa
flavor that Wows.

Grande ' Who|e Mi|k ' Whipp

Nutrition Facts Per Serving (16 fl oz)
Calories 400 Calories from Fat
9
Tota| Fat 183
Saturated Fat 11g
Trans Fa'r Og
Cholesterol SSmg
Sodium 280mg
Tota| Carbohydrate 56g
Dietary Fiber Og

 

Sugars 555
Protein 65
Caffeine Omg"
'Percent DailyValues are based on a 2.000 ca|orie diet.

"Each caffer`ne value is an approximate value

 

lngredients

lce, Mi|k, Créme Frappuccino Syrup i'_Water. Sugar. Salt. Natura| And Artifrcial Flavours. Xanthan' Gum. Potassium Sorbate. Citric Acid],
Whipped Cream [Cream (Cream. Milk. Mono And Dig|ycerides. Carrageenan]. Vani||a Syrup (Sugar. Water. Natura| Flavors. Potassium
Sorbate. Citric Acid)]. White Chocolate Mocha Sauce [Srr§ar. Condensc-d S.l<im Milk. Coconut Oi|. Cocoa Butter. Natura| Flavor. Salt.

. . _
Potassrum Sorbate, Monoglycerrdes].

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 25 of 26

13 m COFFEE TEA MENU COFFEEHOUSE SOC|AL |MPACT STARBUCKS

|ced White Chocolate l\/locha

Our signature espresso meets white cl
sweetened whipped cream in this whit

Grande ' Z%Milk ' Whippe-

Nutrition Facts Per Serving (16 fl oz)
Ca|ories 420 Calories from Fati
%r
Total Fat 20g
Saturated Fat 133
Trans Fat O.Sg
Cholesterol 60mg
Sodium 200mg
Total Carbohydrate 505
Dietary Fiber Og

 

Sugars 493
Protein lig
Caffeine 150mg"
'Percent Dai|y Va|ues are based on a 2.CCO calc>rie diet

"Each caffeine value is an approximate value.

 

|ngredients

lce, Mi|k. White Chocolate Mocha Sauce [Sugar. Condensed Skim Mi|l<. Coconut Oil. ‘ Natural F|avor. Salt. Potassium
Sorbate. Monoglycerides], Brewed F_spresso, Whipped Cream [Cream (Cream. Milk. MonoAnd Dig|ycerides. Carrageenan).Vanilla
Syrup (Sugar. Water. Natural Flavors. Potassium Sorbate. Citric Acid)j.

Case 1:18-cv-09201-.]GK Document 1 Filed 10/08/18 Page 26 of 26

xii z§im COFFEE TEA MENU COFFEEHOUSE SOC|AL|MPACT STARBUCKS

Toasted White Chocolate Frappuccirro®

 

|ngredients

|ce, Milk. Coffee Frappuccino Syrup [Sugar. Water. Salt. Natural And Artifrcial F|avors. Xanthan Gum. Potassium Sorbate. Citric Acidl.
Cof‘fee. Whipped Cream [Cream (Cream. Mono And Diglycerides. Cara§eenan). Vanilla Syrup (Sugar. Water. Natura| F|avors. Potassium
Sorbare. Citric Acid)l. Toasted White Chocolate Mocha Sauce [Sugar, Condensed Sl<im Mill<. Corn Syrup. Water. Cocoa Butter. Natural
Flavors. SalL Gum Arabic. Monoglycerides. Xanthan Gum. Potassium Sorbate], Candied Cranberry Topping [Sugar. trangerrres. Sodium
Citrate].

Our rich espresso, milk and flavors of c
topped with whipped cream and candi~
here, then gone.

Grande ' WholelVli|k ' Whippec

Nutrition Facts Per Serving (16 fl oz)
Calories 440 Calories from Fat 1
% [
Tota| Fat 153
Saturated Fat 9g
Trans Fat Og
Cholesterol 45mg
Sodium 330mg
Total Carbohydrate 713
Dietary Fiber Og
Sugars 695
Protein Sg
Caffeine 95mg"
'Percent DailvValues are based on a 2.0€0 calorie diet

"Each caffeine value is an approximate value.

 

